Citation Nr: 0633360	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-05 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sciatica of the 
right leg. 

2.  Entitlement to service connection for gastroesophageal 
reflux disease. 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in which the RO denied the benefits sought 
on appeal.  The appellant, who had active service from July 
1998 to July 2004, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

For procedural purposes, the Board observes that the 
appellant originally filed her claim with the RO in Muskogee, 
Oklahoma and that the Muskogee RO issued the rating decision 
on appeal. See May 2004 application for compensation; July 
2004 rating decision.  According to a note in the claims 
file, the appellant subsequently moved to Ohio and her claims 
file was transferred to the RO in Cleveland, Ohio. See 
February 2005 statement in support of claim; February 2005 
notice of permanent transfer.  The Cleveland RO certified the 
appellant's appeal to the Board of Veterans' Appeals. See 
April 2006 letter.   

The appellant requested a Travel Board hearing before a 
member of the Board in this case; however, she failed to 
appear for such a hearing scheduled on April 19, 2006. See 
February 2005 VA Form 9; April 2006 letter regarding 
scheduled hearing.  

In the appellant's February 2005 substantive appeal, she 
indicated that her right leg sciatica is a result of having 
pulled the muscles in her lower back while working on the 
flight line in service.  It is unclear if the appellant is 
claiming service connection for a low back disorder.  This 
matter is referred to the RO for appropriate clarification 
and other indicated action. 

The issue of entitlement to service connection for sciatica 
of the right leg will be addressed in the REMAND portion of 
the decision below.  The RO will notify the appellant if 
further action is required on her part. 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for gastroesophageal reflux disease has 
been obtained.

2.  The appellant was diagnosed as having gastroesophageal 
reflux disease in service; however, the medical evidence of 
record does not indicate that she currently has such a 
diagnosis. 


CONCLUSION OF LAW

Gastroesophageal reflux disease was not incurred in or 
aggravated by service. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for gastroesophageal reflux disease 
(hereinafter referred to as "GERD"), VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

Prior to the adjudication of the appellant's claim, a 
predischarge duty to assist letter signed and dated by the 
appellant in May 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to her claim.  The May 
2004 letter informed the appellant that additional 
information or evidence was needed to support her service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records have been obtained, 
to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The appellant was 
also afforded a predischarge VA medical examination in June 
2004 in conjunction with her service connection claim.  

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for GERD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

B.  Service connection for gastroesophageal reflux disease

In this case, the appellant reports having GERD since 
approximately 2002; and indicates that this diagnosis results 
in decalcification of her teeth, difficulty swallowing 
liquids, being unable to eat as much as she should and 
feeling hungry all of the time. See June 2004 examination 
report, p. 1.  She contends that she developed GERD as a 
result of being assigned a stressful work schedule after the 
terrorist attacks of September 11, 2001, in that she worked 
12 hours on duty and 12 hours off during that period of time. 
See February 2005 VA Form 9.  While viewing the evidence in 
the light most favorable to the appellant in this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In regards to the first element necessary for a grant of 
service connection in this case (medical evidence of a 
current disability), the medical evidence of record indicates 
that the appellant does not have a current diagnosis of GERD.  
While the appellant's service medical records reveal that she 
experienced GERD symptoms in the past for which she took 
medication (See June 2003 service dental records; service 
medical records dated in September 2003 and November 2003), 
the June 2004 VA examiner did not find that the appellant 
presently has GERD.  In making this determination, the 
examiner performed a physical examination of the appellant 
and ordered diagnostic tests that included chest x-rays and 
an upper GI. See June 2004  examination report, p. 3.  
Notably, these diagnostic tests were normal. Id.  Based upon 
this information, the examiner reported that he found no 
pathology upon which to make a diagnosis of GERD. Id., p. 4.  
He specifically did not opine that the appellant has a 
present diagnosis of GERD.  

The United States Court of Appeals for Veterans Claims (the 
"Court") has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992);  Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As 
discussed above, the appellant was not diagnosed with GERD 
during her June 2004 predischarge examination.  In addition, 
the appellant's claims file does not contain any post-service 
private or VA medical records indicating that the appellant 
has been treated for GERD symptomatology or been diagnosed 
with GERD since her separation from service in July 2004.  
Thus, there is no medical evidence upon which the Board can 
find that the appellant has a current medical disability 
(GERD) for which service connection can be granted.  In the 
absence of competent medical evidence showing such a 
disability, there is no basis for the granting of service 
connection under any theory. 

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
GERD.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for gastroesophageal reflux disease is 
denied.  




REMAND

A preliminary review of the record with respect to the issue 
of entitlement to service connection for sciatica of the 
right leg discloses a need for further development prior to 
final appellate review.  

In this regard, the Board observes that the appellant's 
service medical records reveal complaints of upper back and 
neck pain as a result of lifting a toolbox in March 1999. See 
March 1999 service medical records.  The appellant was 
diagnosed with a muscle strain at that time; and was 
instructed on how to perform stretching exercises. Id.  It 
appears that the appellant was then seen in November 2003 for 
a preventative health assessment, at which time she reported 
that she had a pinched nerve in her leg that sometimes made 
her leg go numb. November 2003 service medical records.  The 
medical records noted that the appellant had never been 
diagnosed with a leg disorder. Id.  She did not receive 
treatment for her leg at that time. Id. 

In late November 2003, the appellant was seen for bilateral 
numbness of the legs. Id.  She reported that she had 
experienced lower back pain radiating to the legs on-and-off 
for approximately three years. Id.  She also indicated that 
her symptoms were worse with stress; that the pain she 
experienced was centered at her hips and radiated to her 
legs; and that sitting appeared to make her symptoms worse. 
Id.  Following a physical examination that was found to be 
normal, the appellant was diagnosed with radiculopathy and 
joint pain. Id.  A follow-up medical visit performed the next 
month indicated that the appellant continued to experience 
intermittent gluteal pain that radiated down to her lower leg 
and occurred a few times a month.  The appellant reported, 
however, that her pain had not reoccurred since she began an 
exercise routine. December 2003 service medical records.  A 
physical examination of the appellant at that time was yet 
again normal; as were x-rays of her lumbar spine. Id.  She 
was diagnosed with sciatica and prescribed the medication 
Vioxx. Id.  Thereafter, the appellant was seen in April 2004 
and May 2004 for lower back pain that radiated to her legs. 
See service medical records dated in April 2004 and May 2004.  
Her physical examinations continued to be normal; and an MRI 
performed in April 2004 was also normal. Id.  During her May 
2004 medical visit, the appellant reported that she had been 
seeing a chiropractor, and that her back pain had improved. 
See May 2004 service medical records; May 2004 report of 
medical assessment. 

The Board observes that the chiropractic records referenced 
in the appellant's May 2004 service medical records are not 
part of the claims file.  As these medical records may 
contain both relevant and pertinent evidence in regards to 
the appellant's claim, the Board finds that the claim should 
be remanded in order for the RO to associate those records 
with the claims file.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the appellant if further action on her part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to 
furnish the complete names and addresses of 
any medical providers that have treated her 
in connection with either numbness or pain 
of the right leg associated with sciatica or 
some other right leg disorder, including the 
name of the chiropractor referenced in the 
appellant's May 2004 service medical 
records.  The appellant should be asked to 
provide specific authorizations for the 
release of medical records from the above-
referenced list.  After obtaining the 
necessary authorizations, the RO should 
associate those records with the claims 
file.  The appellant should also be 
informed, in the alternative, that she may 
obtain these records herself and submit them 
to the RO.  

2.  After obtaining and reviewing the above 
requested medical records, the RO should 
undertake any other indicated action to 
include VA examination, if in order.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all 
evidence of record.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the appellant unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


